United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           July 5, 2007
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 06-20294
                           Summary Calendar


IBRAHIM SABAH,

                                      Plaintiff-Appellant,

versus

UNIVERSITY OF TEXAS MEDICAL BRANCH,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-3415
                       --------------------


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ibrahim Sabah, Texas prisoner # 792971, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 civil rights complaint

against the University of Texas Medical Branch (UTMB).         Sabah

contends that the district court erred when it dismissed his

complaint as frivolous because he has a colorable Eighth

Amendment claim.    This court reviews a dismissal as frivolous for

an abuse of discretion.     Martin v. Scott, 156 F.3d 578, 580 (5th



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-20294
                                   -2-

Cir. 1998).

     Sabah contends that he suffered from a serious medical

condition, that the prescribed medical care was delayed, and that

the delay resulted in substantial harm to his eye.      However,

aside from conclusional allegations, he does not contend that

prison officials were deliberately indifferent to his serious

medical needs.    Specifically, Sabah does not allege that anyone

at the Estelle Unit pharmacy deliberately withheld the prescribed

eye drops.    Further, he does not allege that anyone at the

pharmacy was aware of and consciously disregarded the substantial

risk of serious harm to his eye by failing to provide the eye

drops in a timely manner.    Sabah’s allegations amount at most to

negligence.    Therefore, Sabah has not shown that the district

court abused its discretion when it dismissed his complaint as

frivolous.    See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).

     Sabah’s appeal lacks arguable merit and is dismissed as

frivolous.    See 5TH CIR. R. 42.2.   The district court’s dismissal

of Sabah’s complaint and this court’s dismissal of the instant

appeal count as two strikes for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

Sabah is cautioned that if he accumulates three strikes under

§ 1915(g), he will not be able to proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or
                            No. 06-20294
                                 -3-

detained in any facility unless he is under imminent danger of

serious physical injury.   See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.